Order entered February 11, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00882-CV

                  IN THE INTEREST OF N.W.C., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-16-01933

                                     ORDER

      Before the Court is appellant’s February 10, 2022 unopposed second motion

for an extension of time to file her brief on the merits. We GRANT the motion

and extend the time to March 11, 2022.              We caution appellant that further

extension requests will be disfavored.


                                              /s/      BONNIE LEE GOLDSTEIN
                                                       JUSTICE